


Exhibit 10.14

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, supplemented, amended and restated or
otherwise modified from time to time, this “Security Agreement”), dated as of
June 30, 2004, is made by ADVANCED BEVERAGE SOLUTIONS, an Illinois limited
liability company (“Grantor”) whose principal place of business and chief
executive office (as those terms are used in the U.C.C.) is located at 100 North
Gary Avenue, Suite C, Roselle, Illinois, 60172, whose Illinois Secretary of
State organizational number is 0038507-7 and whose tax identification number is
74-2948167, in favor of THE FROST NATIONAL BANK, a national banking association,
as agent (in such capacity, the “Agent”) for each of the Banks under the Credit
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, of even
date herewith (as modified, amended, supplemented, or restated from time to
time, the “Credit Agreement”), among Lancer Partnership, Ltd., a Texas limited
partnership (Operating Subsidiary”), Lancer de Mexico, S.A. de C.V., a sociedad
anónima de capital variable organized under the laws of the United Mexican
States (“Mexico Subsidiary”) (Operating Subsidiary and Mexico Subsidiary being
hereinafter collectively referred to as “Borrower”), Grantor, Lancer
Corporation, a Texas corporation, Lancer Capital Corporation, a Delaware
corporation, Lancer International Sales, Inc., a Texas corporation, Servicios
Lancermex, S.A. de C.V., a sociedad anónima de capital variable organized under
the laws of the United Mexican States, Industrias Lancermex, S.A. de C.V., a
sociedad anónima de capital variable organized under the laws of the United
Mexican States and The Frost National Bank, individually and as Agent, Harris
Trust and Savings Bank, an Illinois banking corporation, individually, and
Whitney National Bank, a national banking association, individually, and each of
the lenders that are now or hereafter parties thereto, and certain other
financial institutions who from time to time are parties thereto (the “Banks”),
the Banks have extended commitments to make Loans to Borrower;

 

WHEREAS, the Grantor has guarantied the payment and performance of the
Obligations pursuant to that certain Affiliate Guaranty (the “Guaranty”) of even
date herewith, in favor of the Agent for each of the Banks;

 

WHEREAS, as a condition precedent to the making of loans by the Banks under the
Credit Agreement, the Grantor is required to execute and deliver this Security
Agreement;

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Security Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Banks to make the Loans to the
Borrower pursuant to the Credit Agreement, the Grantor agrees, for the benefit
of each of the Banks, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I




DEFINITIONS

 


SECTION 1.1.  CERTAIN TERMS.  THE FOLLOWING TERMS WHEN USED IN THIS SECURITY
AGREEMENT, INCLUDING ITS PREAMBLE AND RECITALS, SHALL HAVE THE FOLLOWING
MEANINGS (SUCH DEFINITIONS TO BE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL
FORMS THEREOF):

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in Section 6.2.

 

“Event of Default” means the occurrence of any of the following events or
conditions:

 

(A)           AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT SHALL OCCUR AND BE
CONTINUING;

 

(B)           THE FAILURE TO PAY, WHEN DUE, ANY PORTION OF THE SECURED
INDEBTEDNESS, SUBJECT TO APPLICABLE NOTICE AND CURE PERIODS, IF ANY;

 

(C)           THE FAILURE OF GRANTOR TO OBSERVE ANY OF THE TERMS, CONDITIONS OR
COVENANTS CONTAINED IN THIS SECURITY AGREEMENT, SUBJECT TO APPLICABLE NOTICE AND
CURE PERIODS, IF ANY;

 

(D)           THE OWNERSHIP OF THE COLLATERAL OR ANY OF THE COLLATERAL, EXCEPT
FOR INVENTORY SOLD IN THE ORDINARY COURSE OF BUSINESS OR AS PERMITTED UNDER
SECTION 4.1.3 HEREOF, OR ANY LEGAL OR EQUITABLE INTEREST THEREIN, BECOMES VESTED
IN A PERSON OR ENTITY OTHER THAN GRANTOR; OR

 

(E)           AGENT SHALL RECEIVE AT ANY TIME FOLLOWING THE EXECUTION OF THIS
SECURITY AGREEMENT A SEARCH REPORT INDICATING THAT AGENT’S SECURITY INTEREST IS
NOT PRIOR TO ALL OTHER SECURITY INTERESTS OR OTHER INTERESTS REFLECTED IN THE
REPORT.

 

“Lender Party” means, as the context may require, Agent, each Bank, and each of
their respective successors, transferees and assigns.

 

“Receivables” is defined in clause (c) of Section 2.1.

 

“Related Contracts” is defined in clause (c) of Section 2.1.

 

“Secured Indebtedness” is defined in Section 2.2.

 

“U.C.C.” means the Texas Business and Commerce Code as in effect in the State of
Texas on the date of this Security Agreement or as it may hereafter be amended
from time to time.

 

2

--------------------------------------------------------------------------------


 


SECTION 1.2.  CREDIT AGREEMENT DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN OR
THE CONTEXT OTHERWISE REQUIRES, TERMS USED IN THIS SECURITY AGREEMENT, INCLUDING
ITS PREAMBLE AND RECITALS, HAVE THE MEANINGS PROVIDED IN THE CREDIT AGREEMENT.

 


SECTION 1.3.  U.C.C. DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN OR THE
CONTEXT OTHERWISE REQUIRES, TERMS FOR WHICH MEANINGS ARE PROVIDED IN THE U.C.C.
ARE USED IN THIS SECURITY AGREEMENT, INCLUDING ITS PREAMBLE AND RECITALS, WITH
SUCH MEANINGS.

 

ARTICLE II




SECURITY INTEREST

 


SECTION 2.1.  GRANT OF SECURITY.  GRANTOR HEREBY ASSIGNS AND PLEDGES TO AGENT
FOR ITS BENEFIT AND THE BENEFIT OF EACH OF THE BANKS, AND HEREBY GRANTS TO
AGENT, FOR ITS BENEFIT AND THE BENEFIT OF EACH OF THE BANKS, A SECURITY INTEREST
IN ALL OF THE FOLLOWING PERSONAL PROPERTY OF GRANTOR, WHEREVER LOCATED, WHETHER
NOW OR HEREAFTER EXISTING OR ACQUIRED (THE “COLLATERAL”):

 

(A)           INTENTIONALLY OMITTED;

 

(B)           INTENTIONALLY OMITTED;

 

(C)           ALL “ACCOUNTS” AS DEFINED IN THE U.C.C., WHETHER OR NOT ARISING
OUT OF OR IN CONNECTION WITH THE SALE OR LEASE OR OTHER DISPOSITION OF GOODS OR
THE RENDERING OF SERVICES, AND ALL RIGHTS OF GRANTOR NOW OR HEREAFTER EXISTING
IN AND TO ALL SECURITY AGREEMENTS, GUARANTIES, LEASES AND OTHER CONTRACTS
SECURING OR OTHERWISE RELATING TO ANY SUCH ACCOUNTS (ANY AND ALL SUCH ACCOUNTS
BEING THE “RECEIVABLES”, AND ANY AND ALL SUCH SECURITY AGREEMENTS, GUARANTIES,
LEASES AND OTHER CONTRACTS BEING THE “RELATED CONTRACTS”);

 

(D)           INTENTIONALLY OMITTED;

 

(E)           INTENTIONALLY OMITTED;

 

(F)            INTENTIONALLY OMITTED;

 

(G)           INTENTIONALLY OMITTED;

 

(H)           ALL “SUPPORTING OBLIGATIONS” AS DEFINED IN THE U.C.C.;

 

(I)            INTENTIONALLY OMITTED;

 

(J)            ALL BOOKS, RECORDS, WRITINGS, DATA BASES, INFORMATION AND OTHER
PROPERTY RELATING TO, USED OR USEFUL IN CONNECTION WITH, EVIDENCING, EMBODYING,
INCORPORATING OR REFERRING TO, ANY OF THE FOREGOING IN THIS SECTION 2.1.;

 

(K)           INTENTIONALLY OMITTED

 

3

--------------------------------------------------------------------------------


 

(L)            ALL PRODUCTS, OFFSPRING, RENTS, ISSUES, PROFITS, RETURNS, INCOME
AND PROCEEDS OF AND FROM ANY AND ALL OF THE FOREGOING COLLATERAL (INCLUDING,
WITHOUT LIMITATION, PROCEEDS DEPOSITED FROM TIME TO TIME IN ANY DEPOSIT ACCOUNTS
OR IN ANY LOCK BOXES OF GRANTOR), AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PAYMENTS UNDER INSURANCE (WHETHER OR NOT AGENT IS THE LOSS PAYEE THEREOF), OR
ANY INDEMNITY, WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR
OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL.

 


SECTION 2.2.  SECURITY FOR THE OBLIGATION.  THIS SECURITY AGREEMENT SECURES THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, ALL
OBLIGATIONS NOW OR HEREAFTER EXISTING UNDER THE CREDIT AGREEMENT, THE NOTES, THE
GUARANTY, THIS SECURITY AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS TO WHICH
ANY OF GRANTOR OR THE BORROWERS IS OR MAY BECOME A PARTY, WHETHER FOR PRINCIPAL,
INTEREST, COSTS, FEES, EXPENSES OR OTHERWISE (INCLUDING ALL SUCH AMOUNTS WHICH
WOULD BECOME DUE BUT FOR THE OPERATION OF THE AUTOMATIC STAY UNDER SECTION
362(A) OF THE UNITED STATES BANKRUPTCY CODE, 11 U.S.C. § 362(A), AND THE
OPERATION OF SECTIONS 502(B) AND 506(B) OF THE UNITED STATES BANKRUPTCY CODE, 11
U.S.C. §§ 502(B) AND 506(B)) (ALL OF THE FOREGOING, TOGETHER WITH ALL RENEWALS,
EXTENSIONS AND MODIFICATIONS OF ALL OR ANY PART THEREOF, BEING THE “SECURED
INDEBTEDNESS”).

 


SECTION 2.3.  CONTINUING SECURITY INTEREST; TRANSFER OF NOTES.  THIS SECURITY
AGREEMENT SHALL CREATE A CONTINUING SECURITY INTEREST IN THE COLLATERAL AND
SHALL:

 

(A)           REMAIN IN FULL FORCE AND EFFECT UNTIL PAYMENT IN FULL OF THE
SECURED INDEBTEDNESS AND THE TERMINATION OF ALL COMMITMENTS;

 

(B)           BE BINDING UPON GRANTOR, ITS SUCCESSORS, TRANSFEREES AND ASSIGNS;
AND

 

(C)           INURE, TOGETHER WITH THE RIGHTS AND REMEDIES OF AGENT HEREUNDER,
TO THE BENEFIT OF AGENT AND EACH OTHER LENDER PARTY.

 

Without limiting the generality of the foregoing clause (c), any Lender Party
may assign or otherwise transfer (in whole or in part) any note held by it to
any other Person or entity, and such other Person or entity shall thereupon
become vested with all the rights and benefits in respect thereof granted to
such Lender Party under any Loan Document (including this Security Agreement),
or otherwise, subject, however, to any contrary provisions in such assignment or
transfer, and to the provisions of the Credit Agreement.  Upon the payment in
full of the Secured Indebtedness and the termination of all Commitments, the
security interest granted herein shall terminate and all rights to the
Collateral shall revert to Grantor.  Upon any such termination, Agent will, at
Grantor’s sole expense, execute and deliver to Grantor such documents as Grantor
shall reasonably request to evidence such termination.

 


SECTION 2.4.  GRANTOR REMAINS LIABLE.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING:

 

4

--------------------------------------------------------------------------------


 

(A)           GRANTOR SHALL REMAIN LIABLE UNDER THE CONTRACTS AND AGREEMENTS
INCLUDED IN THE COLLATERAL TO THE EXTENT SET FORTH THEREIN, AND SHALL PERFORM
ALL OF ITS DUTIES AND OBLIGATIONS UNDER SUCH CONTRACTS AND AGREEMENTS TO THE
SAME EXTENT AS IF THIS SECURITY AGREEMENT HAD NOT BEEN EXECUTED;

 

(B)           THE EXERCISE BY AGENT OF ANY OF ITS RIGHTS HEREUNDER SHALL NOT
RELEASE GRANTOR FROM ANY OF ITS DUTIES OR OBLIGATIONS UNDER ANY SUCH CONTRACTS
OR AGREEMENTS INCLUDED IN THE COLLATERAL; AND

 

(C)           NEITHER AGENT NOR ANY OTHER LENDER PARTY SHALL HAVE ANY OBLIGATION
OR LIABILITY UNDER ANY SUCH CONTRACTS OR AGREEMENTS INCLUDED IN THE COLLATERAL
BY REASON OF THIS SECURITY AGREEMENT, NOR SHALL AGENT OR ANY OTHER LENDER PARTY
BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF GRANTOR THEREUNDER
OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED
HEREUNDER.

 

ARTICLE III



REPRESENTATIONS AND WARRANTIES

 


SECTION 3.1.  REPRESENTATIONS AND WARRANTIES.  GRANTOR HEREBY REPRESENTS AND
WARRANTS UNTO EACH LENDER PARTY AS SET FORTH IN THIS ARTICLE.

 


SECTION 3.1.1.  LOCATION OF COLLATERAL, ETC.  ALL OF THE LOCK BOXES OF GRANTOR
ARE LOCATED AT THE PLACES SPECIFIED IN ITEM B OF SCHEDULE I HERETO.  THE
PLACE(S) OF BUSINESS AND CHIEF EXECUTIVE OFFICE OF GRANTOR AND THE OFFICE(S)
WHERE GRANTOR KEEPS ITS RECORDS CONCERNING THE RECEIVABLES, ARE LOCATED AT THE
ADDRESSES SPECIFIED IN ITEM C OF SCHEDULE I HERETO.  EXCEPT AS SET FORTH ON ITEM
D OF SCHEDULE I HERETO, GRANTOR HAS NO TRADE NAMES.  GRANTOR HAS NOT BEEN KNOWN
BY ANY LEGAL NAME DIFFERENT FROM THE ONE SET FORTH ON THE SIGNATURE PAGE
HERETO.  EXCEPT AS PREVIOUSLY DISCLOSED TO AGENT IN WRITING, GRANTOR HAS NOT
BEEN THE SUBJECT OF ANY MERGER OR OTHER CORPORATE REORGANIZATION.  GRANTOR IS
NOT A PARTY TO ANY FEDERAL, STATE OR LOCAL GOVERNMENT CONTRACT.

 


SECTION 3.1.2.  OWNERSHIP, NO LIENS, ETC.  GRANTOR HAS GOOD AND MARKETABLE TITLE
TO THE COLLATERAL AND GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF THE
COLLATERAL AND OWNS THE COLLATERAL FREE AND CLEAR OF ANY LIEN, SECURITY
INTEREST, CHARGE OR ENCUMBRANCE EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS
SECURITY AGREEMENT AND EXCEPT AS PERMITTED BY THE CREDIT AGREEMENT.  NO
EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL
OR ANY PART OF THE COLLATERAL IS ON FILE IN ANY RECORDING OFFICE, EXCEPT SUCH AS
MAY HAVE BEEN FILED IN FAVOR OF AGENT RELATING TO THIS SECURITY AGREEMENT, AND
EXCEPT AS PERMITTED BY THE CREDIT AGREEMENT.

 


SECTION 3.1.3.  INTENTIONALLY OMITTED.

 


SECTION 3.1.4.  INTENTIONALLY OMITTED.

 


SECTION 3.1.5.  VALIDITY, ETC.  THIS SECURITY AGREEMENT CREATES A VALID SECURITY
INTEREST IN THE COLLATERAL, SECURING THE PAYMENT OF THE SECURED INDEBTEDNESS,
WHICH SECURITY INTEREST IS A FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL
EXCEPT TO THE EXTENT

 

5

--------------------------------------------------------------------------------


 

previously disclosed to Agent in writing, and all filings and other actions
necessary or desirable to perfect and protect such security interest will be
duly made or taken.

 


SECTION 3.1.6.  AUTHORIZATION, APPROVAL, ETC.  NO AUTHORIZATION, APPROVAL OR
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED EITHER:

 

(A)           FOR THE GRANT BY GRANTOR OF THE SECURITY INTEREST GRANTED HEREBY
OR FOR THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS SECURITY AGREEMENT BY
GRANTOR; OR

 

(B)           FOR THE FILING REQUIRED FOR PERFECTION OF OR THE EXERCISE BY AGENT
OF ITS RIGHTS AND REMEDIES HEREUNDER.

 


SECTION 3.1.7.  COMPLIANCE WITH LAWS.  GRANTOR IS IN COMPLIANCE WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, THE
PROVISIONS OF THE FAIR LABOR STANDARDS ACT), RULES, REGULATIONS AND ORDERS OF
EVERY GOVERNMENTAL AUTHORITY, THE NON-COMPLIANCE WITH WHICH MIGHT MATERIALLY
ADVERSELY AFFECT THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS OF GRANTOR OR THE VALUE OF THE COLLATERAL
OR THE WORTH OF THE COLLATERAL AS COLLATERAL SECURITY.

 


SECTION 3.1.8.  TAXES.  ALL TAXES, ASSESSMENTS AND OTHER CHARGES LEVIED AGAINST
THE COLLATERAL HAVE BEEN PAID IN FULL, OTHER THAN TAXES, ASSESSMENTS AND CHARGES
NOT YET DUE AND PAYABLE.

 


SECTION 3.1.9.  ACCURACY OF INFORMATION.  THE EXACT LEGAL NAME, SOCIAL SECURITY
NUMBER (IF APPLICABLE), TAX IDENTIFICATION NUMBER, EMPLOYEE IDENTIFICATION
NUMBER AND ORGANIZATION NUMBER OF GRANTOR IS CORRECTLY SHOWN IN THE FIRST
PARAGRAPH HEREOF.

 

ARTICLE IV




COVENANTS

 


SECTION 4.1.  CERTAIN COVENANTS.  GRANTOR COVENANTS AND AGREES THAT, SO LONG AS
ANY PORTION OF THE SECURED INDEBTEDNESS SHALL REMAIN UNPAID, AND UNTIL THE
TERMINATION OF THE COMMITMENTS, GRANTOR WILL, UNLESS THE REQUIRED BANKS UNDER
THE CREDIT AGREEMENT SHALL OTHERWISE CONSENT IN WRITING, PERFORM THE OBLIGATIONS
SET FORTH IN THIS SECTION.

 


SECTION 4.1.1.  INTENTIONALLY OMITTED

 


SECTION 4.1.2.  AS TO RECEIVABLES.  GRANTOR SHALL KEEP ITS PLACE(S) OF BUSINESS
AND CHIEF EXECUTIVE OFFICE AND THE OFFICE(S) WHERE IT KEEPS ITS RECORDS
CONCERNING THE RECEIVABLES, AND ALL ORIGINALS OF ALL CHATTEL PAPER WHICH
EVIDENCE RECEIVABLES, LOCATED AT THE ADDRESSES SET FORTH IN ITEM C OF SCHEDULE I
HERETO, OR, UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO AGENT AT SUCH OTHER LOCATIONS
IN A JURISDICTION WHERE ALL ACTIONS REQUIRED BY THE FIRST SENTENCE OF SECTION
4.1.7 SHALL HAVE BEEN TAKEN WITH RESPECT TO THE RECEIVABLES; NOT CHANGE ITS NAME
EXCEPT UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO AGENT; HOLD AND PRESERVE

 

6

--------------------------------------------------------------------------------


 

such records and chattel paper; and permit representatives of Agent, at any time
during normal business hours to inspect and make abstracts from such records and
chattel paper.

 


SECTION 4.1.3.  AS TO ALL COLLATERAL.

 

(A)           GRANTOR SHALL NOT PERMIT THE OWNERSHIP OF ANY OF THE COLLATERAL,
OR ANY LEGAL OR EQUITABLE INTEREST THEREIN, TO BECOME VESTED IN ANY OTHER PERSON
OR ENTITY UNLESS OTHERWISE PERMITTED UNDER OR PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT; PROVIDED, HOWEVER, UNTIL SUCH TIME AS AGENT SHALL NOTIFY
GRANTOR OF THE REVOCATION OF SUCH POWER AND AUTHORITY GRANTOR (I) WILL, AT ITS
OWN EXPENSE, ENDEAVOR TO COLLECT, AS AND WHEN DUE, ALL AMOUNTS DUE WITH RESPECT
TO ANY OF THE COLLATERAL, INCLUDING THE TAKING OF SUCH ACTION WITH RESPECT TO
SUCH COLLECTION AS AGENT MAY REASONABLY REQUEST OR, IN THE ABSENCE OF SUCH
REQUEST, AS GRANTOR MAY DEEM ADVISABLE, AND (II) MAY GRANT, IN THE ORDINARY
COURSE OF BUSINESS, TO ANY PARTY OBLIGATED ON ANY OF THE COLLATERAL, ANY REBATE,
REFUND OR ALLOWANCE TO WHICH SUCH PARTY MAY BE LAWFULLY ENTITLED, AND MAY
ACCEPT, IN CONNECTION THEREWITH, THE RETURN OF GOODS, THE SALE OR LEASE OF WHICH
SHALL HAVE GIVEN RISE TO SUCH COLLATERAL.  AGENT HOWEVER, MAY, AT ANY TIME AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT, WHETHER BEFORE OR AFTER ANY REVOCATION OF
SUCH POWER AND AUTHORITY OR THE MATURITY OF ANY OF THE SECURED INDEBTEDNESS,
NOTIFY ANY PARTIES OBLIGATED ON ANY OF THE COLLATERAL TO MAKE PAYMENT TO AGENT
OF ANY AMOUNTS DUE OR TO BECOME DUE THEREUNDER AND ENFORCE COLLECTION OF ANY OF
THE COLLATERAL BY SUIT OR OTHERWISE AND SURRENDER, RELEASE, OR EXCHANGE ALL OR
ANY PART THEREOF, OR COMPROMISE OR EXTEND OR RENEW FOR ANY PERIOD (WHETHER OR
NOT LONGER THAN THE ORIGINAL PERIOD) ANY INDEBTEDNESS THEREUNDER OR EVIDENCED
THEREBY.  UPON THE WRITTEN REQUEST OF AGENT AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, GRANTOR WILL, AT ITS OWN EXPENSE, WITHIN FIVE (5) DAYS AFTER RECEIPT OF
SUCH REQUEST, NOTIFY ANY PARTIES OBLIGATED ON ANY OF THE COLLATERAL TO MAKE
PAYMENT TO AGENT OF ANY AMOUNTS DUE OR TO BECOME DUE THEREUNDER.

 

(B)           AGENT IS AUTHORIZED TO ENDORSE, IN THE NAME OF GRANTOR, ANY ITEM,
HOWSOEVER RECEIVED BY AGENT REPRESENTING ANY PAYMENT ON OR OTHER PROCEEDS OF ANY
OF THE COLLATERAL.

 

(C)           IF ANY COLLATERAL IS IN THE POSSESSION OF A THIRD PARTY, GRANTOR
WILL JOIN WITH AGENT IN NOTIFYING THE THIRD PARTY OF AGENT’S SECURITY INTEREST
THEREIN AND OBTAINING AN ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING
THE COLLATERAL FOR THE BENEFIT OF AGENT.

 


SECTION 4.1.4.  INTENTIONALLY OMITTED.

 


SECTION 4.1.5.  INTENTIONALLY OMITTED.

 


SECTION 4.1.6.  TRANSFERS AND OTHER LIENS.  GRANTOR SHALL NOT:

 

(A)           SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR OTHERWISE
DISPOSE OF ANY OF THE COLLATERAL, EXCEPT AS PERMITTED BY THE CREDIT AGREEMENT;
OR

 

7

--------------------------------------------------------------------------------


 

(B)           CREATE OR SUFFER TO EXIST ANY LIEN OR OTHER CHARGE OR ENCUMBRANCE
UPON OR WITH RESPECT TO ANY OF THE COLLATERAL TO SECURE INDEBTEDNESS OF ANY
PERSON OR ENTITY, EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS SECURITY
AGREEMENT AND EXCEPT AS PERMITTED BY THE CREDIT AGREEMENT.

 


SECTION 4.1.7.  FURTHER ASSURANCES, ETC.  GRANTOR AGREES THAT, FROM TIME TO TIME
AT ITS OWN EXPENSE, GRANTOR WILL PROMPTLY EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT MAY BE REASONABLY
NECESSARY OR DESIRABLE, OR THAT AGENT MAY REASONABLY REQUEST, IN ORDER TO
PERFECT, PRESERVE AND PROTECT ANY SECURITY INTEREST GRANTED OR PURPORTED TO BE
GRANTED HEREBY OR TO ENABLE AGENT TO EXERCISE AND ENFORCE THEIR RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, GRANTOR WILL:

 

(A)           UPON THE WRITTEN REQUEST OF AGENT, MARK CONSPICUOUSLY EACH RELATED
CONTRACT AND EACH OF ITS RECORDS PERTAINING TO THE COLLATERAL WITH A LEGEND, IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT INDICATING THAT SUCH RELATED CONTRACT
OR COLLATERAL IS SUBJECT TO THE SECURITY INTEREST GRANTED HEREBY;

 

(B)           UPON THE WRITTEN REQUEST OF AGENT, ANY RECEIVABLE SHALL BE
EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT, NEGOTIABLE DOCUMENT OR
CHATTEL PAPER, AND GRANTOR SHALL DELIVER AND PLEDGE TO AGENT HEREUNDER SUCH
PROMISSORY NOTE, INSTRUMENT, NEGOTIABLE DOCUMENT OR CHATTEL PAPER, DULY ENDORSED
AND ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT;

 

(C)           EXECUTE AND FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR
AMENDMENTS THERETO, AND SUCH OTHER INSTRUMENTS OR NOTICES (INCLUDING, WITHOUT
LIMITATION, ANY ASSIGNMENT OF CLAIM FORM UNDER OR PURSUANT TO THE FEDERAL
ASSIGNMENT OF CLAIMS STATUTE, 31 U.S.C. § 3726, ANY SUCCESSOR OR AMENDED VERSION
THEREOF OR ANY REGULATION PROMULGATED UNDER OR PURSUANT TO ANY VERSION THEREOF),
AS MAY BE REASONABLY NECESSARY OR DESIRABLE, OR AS AGENT MAY REASONABLY REQUEST,
IN ORDER TO PERFECT AND PRESERVE THE SECURITY INTERESTS AND OTHER RIGHTS GRANTED
OR PURPORTED TO BE GRANTED TO AGENT HEREBY;

 

(D)           FURNISH TO AGENT, FROM TIME TO TIME UPON AGENT’S WRITTEN REQUEST,
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS AGENT MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL;

 

(E)           INTENTIONALLY OMITTED;

 

(F)            INTENTIONALLY OMITTED.

 

With respect to the foregoing and the grant of the security interests hereunder,
Grantor hereby authorizes Agent to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of Grantor where permitted by law.  A carbon,
photographic or other reproduction of this Security Agreement or

 

8

--------------------------------------------------------------------------------


 

any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 


SECTION 4.1.8.  INTENTIONALLY OMITTED.

 


ARTICLE V




AGENT

 


SECTION 5.1.  AGENT APPOINTED ATTORNEY-IN-FACT.  GRANTOR HEREBY IRREVOCABLY
APPOINTS AGENT AS GRANTOR’S ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE
AND STEAD OF GRANTOR AND IN THE NAME OF GRANTOR OR OTHERWISE, FROM TIME TO TIME
IN AGENT’S DISCRETION, TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENTS WHICH
AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS
SECURITY AGREEMENT, INCLUDING, WITHOUT LIMITATION:

 

(A)           TO ASK, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE AND
GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL;

 

(B)           TO RECEIVE, ENDORSE, AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) ABOVE;

 

(C)           TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
WHICH AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF ANY OF THE
COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF AGENT WITH RESPECT TO ANY OF
THE COLLATERAL;

 

(D)           TO PERFORM THE AFFIRMATIVE OBLIGATIONS OF GRANTOR HEREUNDER
(INCLUDING ALL OBLIGATIONS OF GRANTOR PURSUANT TO SECTION 4.1.7); AND

 

(E)           TO TERMINATE ANY FINANCING STATEMENTS CURRENTLY FILED WITH RESPECT
TO THE COLLATERAL.

 

Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 


SECTION 5.2.  AGENT MAY PERFORM.  IF GRANTOR FAILS TO PERFORM ANY AGREEMENT
CONTAINED HEREIN, AGENT MAY PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT,
AND THE REASONABLE EXPENSES OF AGENT INCURRED IN CONNECTION THEREWITH SHALL BE
PAYABLE BY GRANTOR PURSUANT TO SECTION 6.3.

 


SECTION 5.3.  AGENT HAS NO DUTY.  IN ADDITION TO, AND NOT IN LIMITATION OF,
SECTION 2.4, THE POWERS CONFERRED ON AGENT HEREUNDER ARE SOLELY TO PROTECT THEIR
INTERESTS (ON BEHALF OF THE BANKS) IN THE COLLATERAL AND SHALL NOT IMPOSE ANY
DUTY ON IT TO EXERCISE ANY SUCH POWERS.  EXCEPT FOR REASONABLE CARE OF ANY
COLLATERAL IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY
IT HEREUNDER, AGENT SHALL NOT HAVE ANY DUTY AS TO ANY COLLATERAL OR AS TO THE
TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST PRIOR PARTIES OR ANY
OTHER RIGHTS PERTAINING TO ANY COLLATERAL.

 

9

--------------------------------------------------------------------------------


 


SECTION 5.4.  REASONABLE CARE.  AGENT IS REQUIRED TO EXERCISE REASONABLE CARE IN
THE CUSTODY AND PRESERVATION OF ANY OF THE COLLATERAL IN ITS POSSESSION;
PROVIDED, HOWEVER, AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN
THE CUSTODY AND PRESERVATION OF ANY OF THE COLLATERAL, IF IT TAKES SUCH ACTION
FOR THAT PURPOSE AS GRANTOR REASONABLY REQUESTS IN WRITING AT TIMES OTHER THAN
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, BUT
FAILURE OF AGENT TO COMPLY WITH ANY SUCH REQUEST AT ANY TIME SHALL NOT IN ITSELF
BE DEEMED A FAILURE TO EXERCISE REASONABLE CARE.

 


ARTICLE VI




REMEDIES

 


SECTION 6.1.  CERTAIN REMEDIES.  IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING:

 

(A)           AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO
OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT, ALL
THE RIGHTS AND REMEDIES OF A SECURED PARTY ON DEFAULT UNDER THE U.C.C. (WHETHER
OR NOT THE U.C.C. APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY:

 

(I)            REQUIRE GRANTOR TO, AND GRANTOR HEREBY AGREES THAT IT WILL, AT
ITS EXPENSE AND UPON REQUEST OF AGENT, FORTHWITH, ASSEMBLE ALL OR PART OF THE
COLLATERAL AS DIRECTED BY AGENT AND MAKE IT AVAILABLE TO AGENT AT A PLACE TO BE
DESIGNATED BY AGENT WHICH IS REASONABLY CONVENIENT TO ALL PARTIES;

 

(II)           WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE COLLATERAL OR
ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF
AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND
UPON SUCH OTHER TERMS AS AGENT MAY DEEM COMMERCIALLY REASONABLE.  GRANTOR AGREES
THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN (10)
DAYS’ PRIOR NOTICE TO GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE
TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE
NOTIFICATION.  AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  AGENT MAY ADJOURN ANY PUBLIC OR
PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED
THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND
PLACE TO WHICH IT WAS SO ADJOURNED; AND

 

(III)          IN ITS OWN NAME OR THE NAME OF GRANTOR, AT ANY TIME, TO NOTIFY
ANY ACCOUNT DEBTOR OR OBLIGOR OR ANY PARTY OBLIGATED ON ANY OF THE COLLATERAL
(INCLUDING, BUT NOT LIMITED TO, THE RECEIVABLES AND RELATED CONTRACTS) TO MAKE
ALL PAYMENTS DUE OR TO BECOME DUE THEREON DIRECTLY TO AGENT OR SUCH OTHER PERSON
OR OFFICER AS AGENT MAY REQUIRE, WHEREUPON THE POWER AND AUTHORITY OF GRANTOR TO
COLLECT THE SAME IN THE ORDINARY COURSE OF ITS BUSINESS SHALL BE DEEMED TO BE
IMMEDIATELY REVOKED AND

 

10

--------------------------------------------------------------------------------


 

terminated.  With or without such general notification, Agent may take or bring
in Grantor’s name or that of the Agent all steps, actions, suits or proceedings
deemed by Agent reasonably necessary or desirable to effect possession or
collection of the Collateral, including sums due or paid thereon, may complete
any contract or agreement of Grantor in any way related to any of the
Collateral, may make allowances or adjustments related to the Collateral, may
compromise any claims related to the Collateral, may issue credit in its own
name or the name of Grantor, may remove from Grantor’s premises all documents,
instruments, records, files or other items relating to the Collateral. 
Regardless of any provision hereof, however, Agent shall never be liable for its
failure to collect or for its failure to exercise diligence in the collection,
possession, or any transaction concerning, all or part of the Collateral or sums
due or paid thereon, nor shall it be under any obligation whatsoever to anyone
by virtue of this Security Agreement, except to account for the funds that it
shall actually receive hereunder.

 

Each account debtor and obligor making payment to Agent hereunder shall be fully
protected in relying on the written statement of Agent that it then holds a
security interest which entitles it to receive such payments, and the receipt of
Agent for such payment shall be full acquittance therefor to the one making such
payment.

 

Issuance by Agent of a receipt to any person, firm, corporation or other entity
obligated to pay any amounts to Grantor shall be a full and complete release,
discharge and acquittance to such person, firm, corporation or other entity to
the extent of any amount so paid to Agent.  Agent is hereby authorized and
empowered on behalf of the Grantor to endorse the name of Grantor upon any
check, draft, instrument, receipt, instruction or other document or items,
including, but not limited to, all items evidencing payment upon any
indebtedness of any person, firm, corporation or other entity to Grantor coming
into Agent’s possession, and to receive and apply the proceeds therefrom in
accordance with the terms hereof.  Agent is hereby granted an irrevocable power
of attorney, which is coupled with an interest, to execute all checks, drafts,
receipts, instruments, instructions or other documents, agreements or items on
behalf of Grantor, after the occurrence of an Event of Default, as shall be
deemed by Agent to be necessary or advisable, in the sole discretion of Agent,
to protect their security interests in the Collateral or the repayment of the
indebtedness secured hereby, and Agent shall not incur any liability in
connection with or arising from its exercise of such power of attorney, except
in the event of Agent’s willful misconduct or gross negligence.

 

In the event Agent shall elect to sell the Collateral, Agent may sell the
Collateral without giving any warranties and shall be permitted to specifically
disclaim any warranties of title or the like.  Further, if Agent sells any of
the Collateral on credit, Grantor will be credited only with

 

11

--------------------------------------------------------------------------------


 

payments actually made by the purchaser, received by Agent and applied to the
Indebtedness.  In the event the purchaser fails to pay for the Collateral, Agent
may resell the Collateral and Grantor shall be credited with the proceeds of the
sale.

 

(B)           IN ADDITION TO AND WITHOUT LIMITING THE RIGHTS OF AGENT UNDER
SECTION 6.2. BELOW, ALL CASH PROCEEDS RECEIVED BY AGENT IN RESPECT OF ANY SALE
OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL
MAY, IN THE DISCRETION OF AGENT, BE HELD BY AGENT AS COLLATERAL FOR, AND/OR THEN
OR AT ANY TIME THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO AGENT
PURSUANT TO SECTION 6.2) IN WHOLE OR IN PART BY AGENT FOR THE BENEFIT OF THE
BANKS AGAINST, ALL OR ANY PART OF THE SECURED INDEBTEDNESS IN SUCH ORDER AS
PROVIDED IN THE CREDIT AGREEMENT OR AS AGENT SHALL ELECT.  ANY SURPLUS OF SUCH
CASH OR CASH PROCEEDS HELD BY AGENT AND REMAINING AFTER PAYMENT IN FULL OF ALL
THE SECURED INDEBTEDNESS SHALL BE PAID OVER TO GRANTOR OR TO WHOMSOEVER MAY BE
LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.

 


SECTION 6.2.  COLLATERAL ACCOUNT.

 

(A)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON
WRITTEN NOTICE BY AGENT TO GRANTOR PURSUANT TO THIS CLAUSE, ALL PROCEEDS OF
COLLATERAL RECEIVED BY GRANTOR SHALL BE DELIVERED IN KIND TO AGENT FOR DEPOSIT
TO A DEPOSIT ACCOUNT (THE “COLLATERAL ACCOUNT”) OF GRANTOR MAINTAINED WITH
AGENT, AND GRANTOR SHALL NOT COMMINGLE ANY SUCH PROCEEDS, AND SHALL HOLD
SEPARATE AND APART FROM ALL OTHER PROPERTY, ALL SUCH PROCEEDS IN EXPRESS TRUST
FOR THE BENEFIT OF AGENT UNTIL DELIVERY THEREOF IS MADE TO AGENT.  NO FUNDS
OTHER THAN PROCEEDS OF COLLATERAL WILL BE DEPOSITED IN THE COLLATERAL ACCOUNT.

 

(B)           AGENT SHALL HAVE THE RIGHT TO APPLY ANY AMOUNT IN THE COLLATERAL
ACCOUNT TO THE PAYMENT OF ANY OF THE SECURED INDEBTEDNESS THAT IS DUE AND
PAYABLE OR PAYABLE UPON DEMAND, OR TO THE PAYMENT OF ANY OF THE SECURED
INDEBTEDNESS AT ANY TIME THAT AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.  AGENT MAY AT ANY TIME TRANSFER TO GRANTOR’S GENERAL DEMAND DEPOSIT
ACCOUNTS ANY OR ALL OF THE COLLECTED FUNDS IN THE COLLATERAL ACCOUNT; PROVIDED,
HOWEVER, THAT ANY SUCH TRANSFER SHALL NOT BE DEEMED TO BE A WAIVER OR
MODIFICATION OF ANY OF AGENT’S RIGHTS UNDER THIS SECTION.

 


SECTION 6.3.  INDEMNITY AND EXPENSES.

 

(A)           GRANTOR AGREES TO INDEMNIFY AGENT FROM AND AGAINST ANY AND ALL
CLAIMS, LOSSES AND LIABILITIES ARISING OUT OF OR RESULTING FROM THIS SECURITY
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF THIS SECURITY
AGREEMENT), EXCEPT CLAIMS, LOSSES OR LIABILITIES RESULTING FROM AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO

 

12

--------------------------------------------------------------------------------


 

MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE
OF SUCH INDEMNIFIED PERSON.

 

(B)           GRANTOR WILL UPON DEMAND PAY TO AGENT THE AMOUNT OF ANY AND ALL
REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF ITS
COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH AGENT MAY INCUR IN CONNECTION WITH:

 

(I)            THE ADMINISTRATION OF THIS SECURITY AGREEMENT;

 

(II)           THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE OF,
COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL;

 

(III)          THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF AGENT OR THE
BANKS HEREUNDER; OR

 

(IV)          THE FAILURE BY GRANTOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS
HEREOF.

 


SECTION 6.4.  RIGHTS CUMULATIVE.  THE RIGHTS, TITLES, INTERESTS, LIENS AND
SECURITIES OF AGENT HEREUNDER SHALL BE CUMULATIVE OF ALL OF THE SECURITIES,
RIGHTS, TITLES, INTERESTS OR LIENS WHICH AGENT MAY NOW OR AT ANY TIME HEREAFTER
HOLD SECURING THE PAYMENT OF THE SECURED INDEBTEDNESS, OR ANY PART THEREOF. 
FURTHER, EXCEPT AS SPECIFICALLY NOTED AS A WAIVER HEREIN, NO PROVISION OF THIS
SECURITY AGREEMENT IS INTENDED BY THE PARTIES TO THIS SECURITY AGREEMENT TO
WAIVE ANY RIGHTS, BENEFITS OR PROTECTION AFFORDED TO AGENT UNDER THE U.C.C.

 


ARTICLE VII




MISCELLANEOUS PROVISIONS

 


SECTION 7.1.  LOAN DOCUMENT.  THIS SECURITY AGREEMENT IS A LOAN DOCUMENT
EXECUTED PURSUANT TO THE CREDIT AGREEMENT AND SHALL (UNLESS OTHERWISE EXPRESSLY
INDICATED HEREIN) BE CONSTRUED, ADMINISTERED AND APPLIED IN ACCORDANCE WITH THE
TERMS AND PROVISIONS THEREOF.

 


SECTION 7.2.  AMENDMENTS, ETC.  NO AMENDMENT TO OR WAIVER OF ANY PROVISION OF
THIS SECURITY AGREEMENT NOR CONSENT TO ANY DEPARTURE BY GRANTOR HEREFROM, SHALL
IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE AUTHENTICATED BY THE PARTY
AGAINST WHOM IT IS SOUGHT TO BE ENFORCED (EXCEPT TO THE EXTENT OF AMENDMENTS
SPECIFICALLY PERMITTED BY THE U.C.C. WITHOUT AUTHENTICATION BY AGENT OR GRANTOR)
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.

 


SECTION 7.3.  ADDRESSES FOR NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE IN WRITING OR BY FACSIMILE AND, IF TO GRANTOR,
MAILED, DELIVERED OR TRANSMITTED TO IT AT THE ADDRESS OR FACSIMILE NUMBER SET
FORTH BELOW ITS SIGNATURE HERETO, IF TO AGENT, MAILED, DELIVERED OR TRANSMITTED
TO IT AT THE ADDRESS OR FACSIMILE NUMBER OF AGENT SPECIFIED IN THE CREDIT
AGREEMENT, OR AS TO EITHER PARTY AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS
SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO EACH OTHER PARTY
COMPLYING AS TO

 

13

--------------------------------------------------------------------------------


 

delivery with the terms of this Section.  All such notices and other
communications, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by prepaid courier service, shall be deemed given
when received; and all such notices and other communications, if transmitted by
facsimile, shall be deemed given when transmitted (upon receipt of electronic
confirmation of transmission).

 


SECTION 7.4.  SECTION CAPTIONS.  SECTION CAPTIONS USED IN THIS SECURITY
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT AFFECT THE
CONSTRUCTION OF THIS SECURITY AGREEMENT.

 


SECTION 7.5.  SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS SECURITY
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SECURITY AGREEMENT SHALL BE
PROHIBITED BY OR INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER
OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS SECURITY AGREEMENT.

 


SECTION 7.6.  LIMITATION.  REGARDLESS OF ANY PROVISIONS CONTAINED IN THIS
SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE NOTES, OR ANY OTHER EVIDENCES OF
THE SECURED INDEBTEDNESS, OR OTHER INSTRUMENTS EXECUTED OR DELIVERED IN
CONNECTION THEREWITH, NEITHER AGENT NOR ANY LENDER PARTY SHALL EVER BE ENTITLED
TO RECEIVE, COLLECT OR APPLY, AS INTEREST ON THE SECURED INDEBTEDNESS, ANY
AMOUNT IN EXCESS OF THE HIGHEST LAWFUL RATE AND, IN THE EVENT THAT AGENT OR ANY
LENDER PARTY EVER RECEIVES, COLLECTS OR APPLIES, AS INTEREST, ANY SUCH EXCESS,
SUCH AMOUNT WHICH WOULD BE EXCESSIVE INTEREST SHALL BE APPLIED TO THE REDUCTION
OF THE UNPAID PRINCIPAL BALANCE OF THE SECURED INDEBTEDNESS, AND IF THE
PRINCIPAL BALANCE OF THE SECURED INDEBTEDNESS IS PAID IN FULL, ANY REMAINING
EXCESS SHALL BE FORTHWITH PAID TO GRANTOR.  IN DETERMINING WHETHER OR NOT THE
INTEREST PAID OR PAYABLE, UNDER ANY SPECIFIC CONTINGENCY, EXCEEDS THE HIGHEST
LAWFUL RATE, GRANTOR, AGENT, AND THE BANKS SHALL, TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW, (A) CHARACTERIZE ANY NON-PRINCIPAL PAYMENT AS AN
EXPENSE, FEE, OR PREMIUM RATHER THAN AS INTEREST, (B) EXCLUDE VOLUNTARY
PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) “SPREAD” THE TOTAL AMOUNT OF
INTEREST THROUGHOUT THE ENTIRE TERM OF THE CREDIT AGREEMENT AND THE NOTES SO
THAT THE INTEREST RATE IS UNIFORM THROUGHOUT THE ENTIRE TERM OF THE CREDIT
AGREEMENT AND THE NOTES.

 


SECTION 7.7.  OBLIGATIONS ABSOLUTE.  ALL RIGHTS AND REMEDIES OF THE AGENT
HEREUNDER, AND ALL OBLIGATIONS OF THE GRANTOR HEREUNDER, SHALL BE ABSOLUTE AND
UNCONDITIONAL IRRESPECTIVE OF:

 

(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO
ANY OF THE FOREGOING;

 

(B)           ANY CHANGE IN THE TIME, MANNER, OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE SECURED INDEBTEDNESS, ANY OR ALL OF THE
OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE
FROM THE CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS;

 

14

--------------------------------------------------------------------------------


 

(C)           ANY EXCHANGE, RELEASE, OR NON-PERFECTION OF ANY COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO ANY DEPARTURE FROM ANY GUARANTY,
FOR ALL OR ANY OF THE SECURED INDEBTEDNESS; OR

 

(D)           ANY OTHER CIRCUMSTANCE (OTHER THAN PAYMENT IN FULL OF THE SECURED
INDEBTEDNESS) THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE GRANTOR.

 


SECTION 7.8.  SUCCESSORS AND ASSIGNS.  THIS SECURITY AGREEMENT IS BINDING UPON
AND SHALL INURE TO THE BENEFIT OF GRANTOR, AGENT, AND THE BANKS, THEIR
RESPECTIVE HEIRS, EXECUTORS, REPRESENTATIVES, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS; PROVIDED, HOWEVER, THAT GRANTOR MAY NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF AGENT, ASSIGN ANY RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER.

 


SECTION 7.9.  GOVERNING LAW, ENTIRE AGREEMENT, ETC.  THIS SECURITY AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

 


SECTION 7.10.  FINAL AGREEMENT.  THIS SECURITY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, Grantor has caused this Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

[Signature on following page.]

 

15

--------------------------------------------------------------------------------


 

 

GRANTOR:

 

 

 

ADVANCED BEVERAGE SOLUTIONS, an
Illinois limited liability company

 

 

 

 

 

By:

/s/ Scott Adams

 

Name:

Scott Adams

 

Title:

Secretary

 

16

--------------------------------------------------------------------------------
